Citation Nr: 1313775	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

The Board notes that the Veteran also perfected an appeal for the issue of entitlement to a rating in excess of 70 percent for PTSD.  However, in a May 2011 communication, the Veteran withdrew this appeal.  Thus, this issue is no longer before the Board and will not be addressed further herein.


FINDINGS OF FACT

In a statement received by the Board in March 2013, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).

In September 2007, the RO issued a rating decision that denied entitlement to service connection for hypertension.  The Veteran appealed.  Thereafter, in a statement received by the BVA in March 2013, the Veteran expressly indicated that he wished to withdraw his appeal regarding this issue.  The Board finds that Veteran has withdrawn his appeal regarding the issue of hypertension, claimed as secondary to service-connected PTSD, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.


ORDER

The claim for entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD, is dismissed without prejudice.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


